PER CURIAM.
AFFIRMED. See Simpson v. Simpson, 232 So.2d 249, 250 (Fla. 1st DCA 1970) (noting when the evidence shows that there was an invisible substance (within a pool of water) which caused a party to slip and fall, negligence (including comparative negligence) becomes a question for the jury); Stock v. Gross, 186 So.2d 827, 829 (Fla. 4th DCA 1966) (noting where the condition created by the defendant constituted a hidden trap (within an obviously dangerous condition such as a wet walkway), the facts presented a classic case for a jury decision as to plaintiffs contributory negligence); see also St. Pierre v. Public Gas Co., 423 So.2d 949, 951 (Fla. 3d DCA 1982) (“The question of apportioning the negligence between the plaintiff and the defendant is ... peculiarly within the province of the jury.... ”).
THOMPSON, SAWAYA, and LAWSON, JJ., concur.